DETAILED ACTION
This Office Action is in response to the application 15/485,061 filed on 04/11/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Reopening of Prosecution After Appeal Brief
In view of the appeal brief filed on July 12th, 2019, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        

Claims 1, 3-10, 12, 14-15, 17-24 have been examined and are pending. 
Response to Arguments
Applicant’s appeal brief filed on 01/21/2021 have been fully considered are deemed persuasive. The new prior art presented in this Office Action satisfied all of the argued limitations. Therefore, this Office Action is made Non-Final. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 9, 15, 17, 19, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sinor (“Sinor,” US 9,369,443, patented June 14, 2016) in view of Fahey et al. (“Fahey,” US 20150156174, published Jun 4, 2015).
Regarding claim 1, Sinor discloses a system for transmitting an encrypted character string stored in a database from a provider environment to a customer environment, the system comprising:
a server device operating in the provider environment, the server device including a memory and a processor, wherein the memory includes instructions executable by the Sinor FIG. 5a (client device and server), col. 5: 38-44. For example, in some embodiments, one or more of the operations, functions, processes, or methods described herein may be implemented by one or more suitable processing elements (such as a processor, microprocessor, CPU, controller, etc. that is part of a client device, server, network element, or other form of computing device).): 
receive a clear text character string in the provider environment (Sinor FIG. 2, col. 6: 26-28;  col. 8: 24-32. In some embodiments, the invention may be implemented in the context of a multi-tenant, “cloud based environment.”[A] set of Human Resource (HR) Management related functions or processes can be provided by one or more applications installed on the [cloud] services platform. These HR functions or processes [ ] may involve use and transmission of personal employee information (such as social security numbers, private medical data, stock grants, etc.); 
encrypt the received clear text character string in the provider environment using a provider public key associated with the provider environment to provide generate an encrypted character string (Sinor FIG. 4, col. 6: 26-29; col. 8: 33-36; col.11: 62-67; col. 12: 1-3. In some embodiments, the invention may be implemented in the context of a multi-tenant, "cloud based environment. The integrated business system shown in FIG. 2 may be hosted on a distributed computing system made up of at least one, but likely multiple, “servers.” [Note that specification at par. [0023] describes a cloud implementation].[T]he data in those fields may be encrypted using the platform public key prior to transmission to the server/platform over a suitable network (e.g., the Internet or a combination of wired/wireless networks) (step 430). [Note also the platform may further encrypt or re-encrypt the information for secure storage. See col. 12: 1-3].); 
Sinor FIG. 4, col. 11: 17-24. The server/platform then accesses the requested data (which may be a file, record, document, etc.) and prepares it for transmission to the user (step 418). This may involve decrypting previously encrypted data that was protected when stored in a database, etc.); 
responsive to a request from the customer environment for the encrypted character string, retrieve the encrypted character string from the database of the provider environment (Sinor FIG. 4, col. 11: 1-6, 17-24. The server/platform receives and processes the user's credentials and the client public key, and determines if the user is authorized to access at least some of the data stored on the server/platform (steps 408 and 410). If the user is authorized, then the server/platform processes the user's specific data request (step 412). The server/platform then accesses the requested data (which may be a file, record, document, etc.) and prepares it for transmission to the user (step 418). This may involve decrypting previously encrypted data that was protected when stored in a database, etc.); 
decrypt the encrypted character string in the provider environment using a provider private key to generate a decrypted character string (Sinor FIG. 4, col.11: 62-67; col. 12: 1-3. [T]he data in those fields may be encrypted using the platform public key prior to transmission to the server/platform over a suitable network (e.g., the Internet or a combination of wired/wireless networks) (step 430). Because the server/platform is in possession of the corresponding platform private key, the encrypted data may be decrypted and then undergo the normal security processes [ ] to enable its storage in a database or other data storage element.); 
Sinor FIG. 4, col. 11: 45-55. The server/platform provides the encrypted (and possibly associated unencrypted data) to the user/client over a suitable network (step 424). Note that the network itself may use a form of encryption to ensure data security for the communications session (such as SSL or a similar protocol), but that this security protocol is applied to an entire set of data or elements of a message and not selectively to those portions of data that the user is authorized to view.); 
in response to a determination that the encrypted character string is to be transmitted to the customer environment using the transport encryption, re-encrypt the decrypted character string using a transport encryption key and transmit the re- encrypted character string to the customer environment (Sinor FIG. 4, col.11: 20-24, 45-55; col. 12: 41-44. This may involve decrypting previously encrypted data that was protected when stored in a database, etc. in accordance with a data security protocol that is part of the database or data storage element management system (step 420). The server/platform provides the encrypted (and possibly associated unencrypted data) to the user/client over a suitable network (step 424). Note that the network itself may use a form of encryption to ensure data security for the communications session (such as SSL or a similar protocol), but that this security protocol is applied to an entire set of data or elements of a message and not selectively to those portions of data that the user is authorized to view. In general, SSL uses asymmetric encryption to verify the certificate in the initial handshake, but then uses symmetric session keys for data protection and transfer after the handshake.);  
Sinor col. 11: 48-50; col. 14: 25-26. Note that the network itself may use a form of encryption to ensure data security for the communications session (such as SSL or a similar protocol). Note the following aspects of some embodiments of the invention: (a) Protected data has an additional encryption (over SSL) going to and from the Server. [Note that in Specification par. [0061] describes “the client 104 of FIG. 1 may be configured to encrypt the password using an encryption mechanism independent of transport encryption [e.g., SSL encryption]. As such, the clear text value relayed by the router device may be an encrypted value.].), 
request a customer public key (Sinor FIG. 4, col. 10: 52-54, 57-63. The client application provides a client public key of the key pair to the server/platform along with the user credentials (step 406). Note further, that as described herein, the client public key may be obtained by the server or platform by other suitable means, including but not limited to (a) a data storage element accessible by the server and storing one or more previously generated or previously communicated keys.); 
receive the customer public key from the customer environment (Sinor FIG. 4, col. 11: 1-6. The server/platform receives and processes the user's credentials and the client public key, and determines if the user is authorized to access at least some of the data stored on the server/platform (steps 408 and 410).); 
encrypt the decrypted character string in the provider environment using the received customer public key associated with the customer environment to generate the re-encrypted character string and store the re-encrypted character string [in a staging table of the database] (Sinor FIG. 4 and col. 11, lines 17-24 and 28-30. The server/platform then accesses the requested data (which may be a file, record, document, etc.) and prepares it for transmission to the user (step 418). This may involve decrypting previously encrypted data that was protected when stored in a database, etc. Based on the user's authorization to see all or a portion of the requested data, the server/platform uses the client public key to encrypt all or a portion of the requested data (step 422). [i.e., re-encrypt using client public key and transmit the encrypted data to client]); and  Application No. 15/485,061 RCE, Amendment, Interview Summary, and Response to Final Office Action Mailed May 9, 2019 and Panel Decision mailed August 29, 2019 Page 3 
transmit the re-encrypted character string from the [staging table in the] provider environment to the customer environment (Sinor FIG. 4 and col. 11, lines 17-24 and 28-30. The server/platform then accesses the requested data (which may be a file, record, document, etc.) and prepares it for transmission to the user (step 418). This may involve decrypting previously encrypted data that was protected when stored in a database, etc. Based on the user's authorization to see all or a portion of the requested data, the server/platform uses the client public key to encrypt all or a portion of the requested data (step 422). [i.e., re-encrypt using client public key and transmit the encrypted data to client]).
Sinor does not explicitly disclose: store the re-encrypted character string in a staging table of the database; transmit the re-encrypted character string [from the staging table] in the provider environment to the customer environment. 
However, in an analogous art, Fahey discloses: store the re-encrypted character string in a staging table of the database ; transmit the re-encrypted character string from the staging table in the provider environment to the customer environment (Fahey [0049]. Similarly, the data storage service 400 may include a download staging system 414 which may be a computer system configured to store data objects until the data objects are retrieved by users of the data storage service 400. It should be noted that once decrypted by the data encryption system 408 transmission of the data object does not necessar ily occur with the data object in plaintext form. For example, data object may be re-encrypted for transmission over an SSL or other secure connection one or more times during the transmission of the data object to the user that requested the data object.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Fahey with the teachings of Sinor to include: store the re-encrypted character string in a staging table of the database, to provide users with a means for using a temporary staging storage for transmitting encrypted files among different server devices, data storage and user devices. (See Fahey [0049]). 
Regarding claim 3, Sinor and Fahey disclose the system of claim 1. Sinor further discloses wherein the customer environment stores a customer private key and wherein the customer private key is inaccessible by the server device in the provider environment (Sinor col. 13: 44-46, 56-58. [T]he client then creates a client public key/private key pair and sends the client public key along with the login information to the server. When the document is displayed to the user in the browser application, the client device uses its private key to decrypt the encrypted data and present it to the user. [i.e., private key is stored in the customer environment, only the client public key is shared with the service provider]). 
Regarding claim 4, Sinor and Fahey disclose the system of claim 1. Sinor further discloses wherein the received clear text character string is encrypted with the transport Sinor col. 12: 41-44; col. 14: 18-22, 25-26. In general, SSL uses asymmetric encryption to verify the certificate in the initial handshake, but then uses symmetric session keys for data protection and transfer after the handshake. The server may then perform the operations needed to prepare the data for storage in a memory or database (such as re-encrypting the data using the data protection functions of the database) [i.e. may re-encrypting with a provider public key before sending to the database]. Protected data has an additional encryption (over SSL) going to and from the Server [i.e. transport encryption. See also Specification at [0074]].). 
Regarding claim 6, Sinor and Fahey disclose the system of claim 1. Sinor further discloses wherein the memory further includes instructions executable by the processor to: store, on the server device, the customer public key received from the customer environment (Sinor FIG. 4, col.10: 50-54, col. 14: 64-67. The client application also generates a "key pair to be used for purposes of encrypting and decrypting data, in accordance with an embodiment of the invention (step or stage 404). The client application provides a client public key of the key pair to the server/platform along with the user credentials (step 406). In this case, the platform may store or use the same client public key from session to session or for a predetermined number of sessions before selecting a new key.). 
Regarding claim 8, claim 8 is directed to a computing method corresponding to the computer system of claim 1. Claim 8 is similar in scope to claim 1 and is therefore rejected under similar rationale. 
Regarding claim 9, Sinor and Fahey disclose the method of claim 8. Sinor further discloses wherein the request is transmitted by software in the customer environment (Sinor col. 10: 45-49. A user request for the data is typically generated by a client application (such as a browser) that identifies the requested data and accesses or generates the user's credentials (such as username and password) to provide them to the server/platform on which the data is stored.). 
Regarding claim 12, claim 12 is directed to a computing method corresponding to the computer system of claim 4. Claim 12 is similar in scope to claim 4 and is therefore rejected under similar rationale. 
Regarding claim 15, claim 15 is directed to a non-transitory computer-readable storage medium corresponding to the computer system of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 17, Sinor and Fahey disclose non-transitory computer readable medium of claim 15. Sinor further discloses wherein the customer environment stores a customer private key, wherein the customer private key is used for decryption and is accessible by the software (Sinor FIG. 4, col. 11: 29-31, 56-58. Based on the user's authorization to see all or a portion of the requested data, the server/platform uses the client public key to encrypt all or a portion of the requested data (step 422). The user/client receives the data, and may use the client private key to decrypt the data or the portions of the data that they are authorized to access (step 426).) 
Regarding claim 19, Sinor and Fahey disclose the non-transitory computer readable medium of claim 15. 
Sinor col. 11: 61-65. In such a case, the user may perform the desired edits and then save the data. Afterwards the data in those fields may be encrypted using the platform public key prior to transmission to the server/platform over a suitable network (e.g., the Internet or a combination of wired/wireless networks) (step 430). [Note that the system may be a cloud system, see Sinor col. 6: 26-29]. ); and 
storing the encrypted character string [in the staging table] of the provider environment (Sinor col. 11: 20-24. [The system may retrieve] previously encrypted data that was protected when stored in a database, etc. in accordance with a data security protocol that is part of the database or data storage element management system (step 420)).
Fahey further discloses: store the encrypted character string in a staging table of the provider enviroument (Fahey [0049]. Similarly, the data storage service 400 may include a download staging system 414 which may be a computer system configured to store data objects until the data objects are retrieved by users of the data storage service 400. It should be noted that once decrypted by the data encryption system 408 transmission of the data object does not necessar ily occur with the data object in plaintext form. For example, data object may be re-encrypted for transmission over an SSL or other secure connection one or more times during the transmission of the data object to the user that requested the data object.).  
The motivation is the same as that of claim 15 above. 
Regarding claim 20, Sinor and Fahey disclose the non-transitory co mputer readable medium of claim 15. Sinor further discloses wherein the operations further comprise: 
storing the re-encrypted character string in a database of the provider environment (Sinor col. 14: 17-22. When the encrypted data is received by the server, it is decrypted using the server private key. The server may then perform the operations needed to prepare the data for storage in a memory or database (such as re-encrypting the data using the data protection functions of the database); and 
receiving the request for the re-encrypted character string from the software for sensitive information in the database (Sinor col. 10: 43-49, col. 14: 17-22. The server may then perform the operations needed to prepare the data for storage in a memory or database (such as re-encrypting the data using the data protection functions of the database. A user request for the data is typically generated by a client application (such as a browser) that identifies the requested data and accesses or generates the user's credentials (such as username and pass word) to provide them to the server/platform on which the data is stored.).
Regarding claim 21, Sinor and Fahey disclose the non-transitory computer readable storage medium of claim 15. 
Sinor further discloses:[wherein the staging table holds the data temporarily for a predetermined time period] prior to transmitting data to the software in the customer environment (Sinor FIG. 4, col. 11: 20-25, 66-67; col. 12: 1-3. This may involve decrypting previously encrypted data that was protected when stored in a database, etc. in accordance with a data security protocol that is part of the database or data storage element management system (step 420). [The sensitive date] and then undergo the normal security processes (such as re-encryption, etc.) to enable its storage in a database or other data storage element [before being provided to a user device].). 
Fahey further discloses: wherein the staging table holds the data temporarily for a predetermined time period (Fahey [0048]. For instance, when a request is submitted to the data storage service 400 to the web interface system 402 to upload a data object to the data storage service 400, the web interface system 402 may obtain the data object from the user that submitted the request and provide the data object to an upload staging system 410 which is an example of a transient data storage system that is configured to store data objects until the stored data objects are moved to longer term archival storage, illustrated FIG. 4 as a non-transient data storage system 420 comprising data storage devices 412. In particular, the upload staging system 410, an example of a transient data store, may hold uploaded data objects until the data encryption system 408 retrieves the data objects from the upload staging system 410.).  
The motivation is the same as that of claim 15 above. 
Regarding claim 24, Sinor and Fahey disclose the non-transitory computer readable storage medium of claim 15. 
Fahey further discloses: wherein the decrypted character string that is re-encrypted using the transport encryption key is not stored in the staging table in response to transmitting the re-encrypted character string using the transport encryption (Fahey [0049]. Similarly, the data storage service 400 may include a download staging system 414 which may be a computer system configured to store data objects until the data objects are retrieved by users of the data storage service 400. For example, data object may be re-encrypted for transmission over an SSL or other secure connection one or more times during the transmission of the data object to the user that requested the data object. In order to perform various encryption and decryption operations, the data encryption system 408 may operate in accordance with a key storage system 416 which is a system configured to store keys utilized by the data encryption system 408.). 
The motivation is the same as that of claim 15 above. 
Claims 5, 7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinor (“Sinor,” US 9,369,443, patented June 14, 2016) in view of Fahey et al. (“Fahey,” US 20150156174, published Jun 4, 2015) and Nelke et al., (“Nelke,” US 2015/0254474, published Sept. 10, 2015). 
Regarding claim 5, Sinor and Fahey disclose the system of claim 1. 
Sinor and Fahey do not explicitly disclose: to generate a history record that includes the re-encrypted character string and does not include the decrypted character string.
However, in an analogous art, Nelke discloses: wherein the memory further includes instructions executable by the processor to: to generate a history record that includes the re-encrypted character string and does not include the decrypted character string (Nelke FIGs 1 and 2 (see table 202 for a table where all data elements are encrypted or hashed), [0028], [0085]. In another example, the public distributed file system contains an anonymized copy of the structured data. Anonymizing a copy of the structured data file as used herein encompasses scrambling or encrypting a portion of a structured data file so that those anonymized portions of the data file cannot be understood or interpreted by a third party. The anonymizing function is applied to individual data elements within the structured data file. This has the benefit of putting the structured data file in a format which is not able to be read or interpreted by a public third party.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nelke with the teachings of Sinor and Fahey to include: generate a history record that includes the re-encrypted record value and does not include the decrypted record value, to provide users with a means for anonymize or scrambling sensitive data so that only the intended parties, and not third parties unrelated to the intended communication, can read and access sensitive data. (See Nelke [0028]). 

Regarding claim 7, Sinor and Fahey disclose the system of claim 1. 
Fahey discloses stored in the staging table (Fahey [0048]. For instance, when a request is submitted to the data storage service 400 to the web interface system 402 to upload a data object to the data storage service 400, the web interface system 402 may obtain the data object from the user that submitted the request and provide the data object to an upload staging system 410 which is an example of a transient data storage system that is configured to store data objects until the stored data objects are moved to longer term archival storage, illustrated FIG. 4 as a non-transient data storage system 420 comprising data storage devices 412. In particular, the upload staging system 410, an example of a transient data store, may hold uploaded data objects until the data encryption system 408 retrieves the data objects from the upload staging system 410.). 

However, in an analogous art, Nelke discloses: store an encryption marker associated with the re-encrypted character string, wherein the encryption marker indicates that the re-encrypted character string is an encrypted value (Nelke FIGs 1 and 2 (see table 202 for a table where all data elements are encrypted or hashed), [0028] and [0096]. In another example only parts of data are marked as being sensitive and only those sensitive parts are encrypted on non-trusted nodes. ) 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nelke with the teachings of Sinor and Fahey to include: store, in the staging database, an encryption marker associated with the re-encrypted record value, wherein the encryption marker indicates that the re-encrypted record value is an encrypted value, to provide users with a means for anonymize or scrambling sensitive data so that only the intended parties, and not third parties unrelated to the intended communication, can read and access sensitive data. (See Nelke [0028]). 
Regarding claim 10, claim 10 is directed to a computing method corresponding to the computer system of claim 5. Claim 10 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Regarding claim 14, claim 14 is directed to a computing method corresponding to the computer system of claim 7. Claim 14 is similar in scope to claim 7 and is therefore rejected under similar rationale. 
Regarding claim 18, claim 18 is directed to a non-transitory computer-readable medium corresponding to the computer system of claim 5. Claim 10 is similar in scope to claim 5 and is therefore rejected under similar rationale. 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (“Sinor,” US 9,369,443, patented June 14, 2016) in view of Fahey et al. (“Fahey,” US 20150156174, published Jun 4, 2015) and Dornemann et al. (“Dornemann,” US 20160210064, published July 21, 2016).  
Regarding claim 22, Sinor and Fahey disclose the non-transitory computer readable storage medium of claim 15. 
Sinor and Fahey do not explicitly disclose: wherein the staging table stores the encrypted character string along with a corresponding encryption marker indicating the values preceding, succeeding, or a combination thereof, are encrypted values.
However, in an analogous art, Dornemann discloses wherein the staging table stores the encrypted character string along with a corresponding encryption marker indicating the values preceding, succeeding, or a combination thereof, are encrypted values (Dornemann FIGs 1F-1G, [0282], [0400]. A stream header 172 includes metadata about the stream payload 174. This metadata may include [ ] an indication of whether the stream payload 174 is encrypted [ ] and an indication of whether the stream payload 174 is a start of a block of data. The media agent(s) 770 may restore the requested block 283 at least in part by storing the requested block 783 in the staging memory of the database archive server 750 and forwarding the stored block in the staging memory to at least one primary storage device associated with the client computing device 720 (e.g., the information store 730).). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Dornemann with the teachings of Sinor and Fahey to include: wherein the staging database stores the encrypted character string along with a corresponding encryption marker indicating the values preceding, succeeding, or a combination thereof, are encrypted values, to provide users with a means for having a metadata marker indicating whether a particular data stream has been encrypted relative to an encryption marker data. (See Dornemann [0282]). 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sinor (“Sinor,” US 9,369,443, patented June 14, 2016) in view of Fahey et al. (“Fahey,” US 20150156174, published Jun 4, 2015) and Nair (“Nair,” US 20040193900, published Sept. 30, 2004).  
Regarding claim 23, Sinor and Fahey disclose the non-transitory computer readable storage medium of claim 21. 
Sinor further discloses: wherein the provider environment sends a [pull] request to the [staging table] in response to the request to transmit the encrypted character string to the software in the customer environment (Sinor FIG. 4, col. 11: 1-6, 17-25, 28-30. The server/platform receives and processes the user's credentials and the client public key, and determines if the user is authorized to access at least some of the data stored on the server/platform (steps 408 and 410). The server/platform then accesses the requested data (which may be a file, record, document, etc.) and prepares it for transmission to the user (step 418). Based on the user's authorization to see all or a portion of the requested data, the server/platform uses the client public key to encrypt all or a portion of the requested data (step 422).). 
Fahey further discloses wherein the staging table is external from the database (Fahey FIG. 4, [0048]. For instance, when a request is submitted to the data storage service 400 to the web interface system 402 to upload a data object to the data storage service 400, the web interface system 402 may obtain the data object from the user that submitted the request and provide the data object to an upload staging system 410 which is an example of a transient data storage system that is configured to store data objects until the stored data objects are moved to longer term archival storage, illustrated FIG. 4 as a non-transient data storage system 420 comprising data storage devices 412. In particular, the upload staging system 410, an example of a transient data store, may hold uploaded data objects until the data encryption system 408 retrieves the data objects from the upload staging system 410.). 
Sinor and Fahey do not explicitly disclose: a pull request to the external staging table.
However, in an analogous art, Nair discloses: wherein the provider environment sends a pull request to the external staging database (Nair FIG. 4, [0045]. Once the central media web server 430 receives the user's request, the media web server pulls the necessary media from a media library at 435 and sends the files through a real-time encoding and compression system 440.  Once the media is encoded, it is sent to a staging server at 445 to connect directly to the specified unit for downloading or to wait for a request from the unit for downloading. if the unit uses its modem connection at 460, the unit will then [ ] pull the files from the staging server 445.) 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nair with the teachings of Sinor and Fahey to include: a pull request to the external staging database, to provide users with a means for retrieving data, files or content through a pull request to a designated external staging server. (See Nair [0045]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/      Supervisory Patent Examiner, Art Unit 2439